DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. US 2019/0027535 A1.
Regarding claims 1-6 and 9-11, Kumar discloses:
A semiconductor device (Fig. 20 in view of Fig. 1) comprising:
a VFET (vertical field effect transistor) (113); and
an MRAM (magnetoresistive random-access memory) cell (217) disposed above and in electrical contact with the VFET.
(claim 2) an upper VFET electrode (455).
(claims 3 and 4) asymmetrically doped upper source and drain regions; geometrically asymmetrical source and drain regions (106/116 different shapes/sizes).
(claims 5 and 6) upper or lower region of the VFET (106 can be considered for both since there is no reference to distinguish their positions).
(claim 9) upper source-drain region (116); lower source-drain region (106).
(claims 10 and 11) a bottom electrode (212), reference layer (215a), tunnel barrier layer (215b), free layer (215c), top electrode stack (220).
Regarding claims 12-14, Kumar discloses:
A semiconductor device (Fig. 20 in view of Fig. 1) comprising: 
a VFET (vertical field effect transistor) (113); 

an upper VFET electrode (455), in electrical communication with the MRAM, wherein the upper VFET electrode comprises a horizontal critical dimension less than a horizontal critical of the MRAM.
(claim 13) asymmetrical upper source and drain regions (106/116 different shapes/sizes).
(claim 14) upper source-drain region (116); lower source-drain region (106).
Regarding claims 15-20, Kumar discloses:
A method of fabricating a semiconductor device (Figs. 19 and 20 in view of Fig. 1), the method comprising:
fabricating a VFET (vertical field effect transistor) (113) as part of a device; and
fabricating an MRAM (magnetoresistive random-access memory) cell (217) above and in electrical contact with the VFET.
(claim 16) an upper VFET electrode (455).
(claim 17) asymmetrical upper source and drain regions (106/116 different shapes/sizes).
(claims 18 and 19) upper or lower region of the VFET (106 can be considered for both since there is no reference to distinguish their positions).
(claim 20) upper source-drain region (116); lower source-drain region (106).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, in view of Belgaied et al. US 2020/0264954 A1.
Regarding claims 7 and 8, Kumar does not disclose:
(claim 7) wherein the MRAM comprises an SOT MRAM (spin-orbit torque magnetoresistive random-access memory).; (claim 8) wherein the MRAM comprises an STT MRAM (spin transfer torque magnetoresistive random-access memory).
Belgaied discloses a publication from a similar field of endeavor in which:
(claim 7) wherein the MRAM comprises an SOT MRAM (spin-orbit torque magnetoresistive random-access memory).; (claim 8) wherein the MRAM comprises an STT MRAM (spin transfer torque magnetoresistive random-access memory) (para 0069).
It would have been obvious to one skilled in the art to determine the MRAM of Kumar specifically as an SOT or STT as discussed by Belgaied since such options are known to offer high write endurance at fast programming speeds.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894